          Case 1:20-cv-03672-ER Document 16 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STARGEM RESTAURANT CORP., d/b/a
FRESCO, on behalf of themselves and all others
similarly situated,

                             Plaintiff,                                ORDER

             v.                                                  20 Civ. 3672 (ER)

LIBERTY MUTUAL INSURANCE,

                             Defendant.



RAMOS, D.J.

        On May 12, 2020, Stargem Restaurant Corp. brought this action against Liberty Mutual

Insurance (“Liberty Mutual”) for claims regarding insurance coverage for costs related to the

coronavirus pandemic. Doc. 1. On June 4, 2020, the Court stayed this case pending decision by

the Judicial Panel of Multidistrict Litigation (“JPML”) on the parties’ motions to transfer and

consolidate this case with other coronavirus-related insurance cases. Doc. 10. On September 2,

2020, Liberty Mutual informed the Court that the JPML had denied both motions and requested

an extension of its deadline to respond to the complaint, which was granted. Doc. 13. On

September 21, 2020, Liberty Mutual informed the Court that Plaintiff was insured by Ohio

Security Insurance Company (“OSIC”), not Liberty Mutual. Doc. 15. Liberty Mutual further

informed the Court that the parties had agreed for Plaintiff to amend the complaint to add OSIC

as a party and to voluntarily dismiss its claims against Liberty Mutual. Id. The parties further

agreed that OSIC would accept service on the date that the amended complaint was filed and file

its responsive pleading within 21 days. Id. On September 22, 2020, the Court granted Plaintiff

leave to amend. Id.
          Case 1:20-cv-03672-ER Document 16 Filed 01/25/21 Page 2 of 2




       Accordingly, the Court respectfully directs the Clerk to lift the stay in this case. The

Court further directs Plaintiff to file its amended complaint by February 15, 2021. Plaintiff is

reminded that failure to comply with Court orders may result in sanctions, including dismissal

for failure to prosecute under Rule 41(b).

       It is SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                 2
